                         Case 2:20-cv-00125-CW Document 2 Filed 02/24/20 Page 1 of 5




             Rebecca L. Hill (06246)
             CHRISTENSEN & JENSEN PC
             257 East 200 South, Suite 1100
             Salt Lake City, Utah 84111
             801-323-5000
             rebecca.hill@chrisjen.com

             David T. Brown (pro hac vice application forthcoming)
             Christopher D. Blum (pro hac vice application forthcoming)
             KAUFMAN DOLOWICH & VOLUCK, LLP
             135 S. LaSalle Street, Suite2100
             Chicago, IL 60603
             312-759-1400
             dbrown@kdvlaw.com
             cblum@kdvlaw.com

             Counsel for The Hanover Insurance Company

                                    IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF UTAH

               KTS HOLDINGS LLC d/b/a SOAR                       Case No. 2:20-CV-00125-CW
               TRANSPORTATION GROUP,

                            Plaintiff,                           NOTICE OF REMOVAL

                    v.
                                                                 Judge Clark Waddoups
               THE HANOVER INSURANCE
               COMPANY,

                            Defendant.
Defendant.

                    PLEASE TAKE NOTICE THAT Defendant The Hanover Insurance Company

             (“Hanover”), pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, hereby removes this action from

             the Third Judicial District Court of Salt Lake County, Utah (the “State Court”), where it was known

             as Case No. 200900902, to this Court and as grounds for removal states:




                                                             1
            Case 2:20-cv-00125-CW Document 2 Filed 02/24/20 Page 2 of 5




                              NATURE OF REMOVED ACTION

       1.      Plaintiff KTS Holdings LLC d/b/a Soar Transportation Group (“Soar”) commenced

this action by filing its Complaint against Hanover on February 3, 2020 in the State Court.

       2.      Count I of Soar’s Complaint seeks a declaratory judgment that Hanover is obligated

under the crime coverage part of an insurance policy it issued to Soar (the “Policy”) to indemnify

Soar for $814,799.81 purportedly taken from Soar by its former controller (the “Loss”) as well as

more than $181,713.44 in certain expenses purportedly incurred in connection with Soar’s

investigation of the Loss (the “Expenses”).

       3.      Count II of Soar’s Complaint seeks damages for Hanover’s alleged breach of its

purported obligation to timely indemnify Soar for the Loss and Expenses under the Policy.

       4.      Count III of Soar’s Complaint seeks damages for Hanover’s purported breach of an

implied covenant of good faith and fair dealing with respect to Hanover’s declination of coverage

for the Loss and Expenses under the Policy.

                            PAPERS FROM THE STATE COURT

       5.      Copies of the summons and Soar’s Complaint that were served on Hanover on

February 4, 2020 are attached as Exhibit A.

       6.      Hanover has not been served with other process, pleadings, or orders in this action.

                                     TIMELY REMOVAL

       7.      Hanover first received notice of the Complaint, which is the initial pleading setting

forth the claim for relief upon which this action is based, no earlier than February 3, 2020.

       8.      Hanover filed this Notice of Removal less than thirty days from February 3, 2020.

       9.      Therefore, Hanover’s Notice of Removal is timely.


                                                 2
             Case 2:20-cv-00125-CW Document 2 Filed 02/24/20 Page 3 of 5




                         COMPLETE DIVERSITY OF CITIZENSHIP

       10.      Plaintiff Soar is a Delaware limited liability company. (Ex. A at 1.)

       11.      Soar has two members: (1) Simon Holding, Inc. and (2) William A. Crider, III.

       12.      Simon Holding, Inc. is a Utah corporation with its principal place of business in

Utah, and therefore is a citizen of Utah.

       13.      William A. Crider, III is a resident of Georgia, and therefore is a citizen of Georgia.

       14.      As the members of Soar are citizens of Utah and Georgia, Soar is a citizen of Utah

and Georgia.

       15.      Defendant Hanover is a New Hampshire corporation with its principal place of

business in Massachusetts, and therefore is a citizen of New Hampshire and Massachusetts.

       16.      No member of Soar is a citizen of New Hampshire or Massachusetts.

       17.      Hanover is not a citizen of Utah or Georgia.

       18.      Therefore, no Plaintiff is a citizen of a State of which any Defendant is a citizen.

                      AMOUNT IN CONTROVERSY EXCEEDS $75,000

       19.      Soar seeks to recover damages from Hanover for the purported Loss and Expenses

totaling $996,513.25, plus additional amounts. (Ex. A at 5, 8-10.)

       20.      Therefore, the amount in controversy exceeds $75,000.

                                FILING OF REMOVAL PAPERS

       21.      In accordance with 28 U.S.C. § 1446(d), Hanover will promptly file a copy of this

Notice of Removal with the Clerk of State Court and give written notice to all adverse parties.




                                                  3
          Case 2:20-cv-00125-CW Document 2 Filed 02/24/20 Page 4 of 5




Dated: February 24, 2020                Respectfully submitted by:

                                           THE HANOVER INSURANCE COMPANY

                                           /s/ Rebecca L. Hill
                                           One of Its Attorneys

                                           Rebecca L. Hill (06246)
                                           CHRISTENSEN & JENSEN PC
                                           257 East 200 South, Suite 1100
                                           Salt Lake City, Utah 84111
                                           801-323-5000
                                           rebecca.hill@chrisjen.com

                                           David T. Brown
                                           (pro hac vice application forthcoming)
                                           Christopher D. Blum
                                           (pro hac vice application forthcoming)
                                           KAUFMAN DOLOWICH & VOLUCK, LLP
                                           135 S. LaSalle Street, Suite2100
                                           Chicago, IL 60603
                                           312-759-1400
                                           dbrown@kdvlaw.com
                                           cblum@kdvlaw.com

                                           Counsel for The Hanover Insurance Company




                                       4
           Case 2:20-cv-00125-CW Document 2 Filed 02/24/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of February 2020, I caused to be filed via CM/ECF a
true and correct copy of the foregoing NOTICE OF REMOVAL which sent notification of such
filing to the following:

               Alan C. Bradshaw
               Mitch M. Longson
               MANNING CURTIS BRADSHAW & BEDNAR PLLC
               136 E. South Temple, Suite 1300
               Salt Lake City, Utah 84111
               abradshaw@mc2b.com
               mlongson@mc2b.com
               Attorneys for Plaintiff

                                             /s/ Michelle D. Donohoo, Legal Secretary




                                                5
